 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                                   DISTRICT OF NEVADA
 6   SCOTT CASTEEL,                                  Case No. 3:20-CV-0381-GMN-CLB
 7                      Plaintiff,                    ORDER
 8          v.
 9   ROMEO ARANAS, et al.,
10                Defendants.
     ____________________________/
11
12          Plaintiff filed a one-page motion to clarify the court’s order ECF No. 76 together
13   with what appears to be 312 pages of his medical record attached as exhibits. (ECF No.
14   77). The court’s order ECF No. 76 ordered, among other things, Defendants provide
15   copies of Plaintiff’s relevant medical records directly to him at NDOC’s expense and allow
16   him to possess those records in his cell. Plaintiff now complains he thought the order
17   was for him to review his medical file and copy the documents he wanted. (ECF No. 77).
18          Plaintiff’s motion to clarify (ECF No. 77) is DENIED. The court’s order ECF No. 76
19   is clear on its face and shall remain in full force and effect. Plaintiff may simply review
20   and copy the medical files he was provided and now possesses in his cell.
21          IT IS SO ORDERED.
22                  June 3, 2021
            DATED: _____________________
23                                             ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
